Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office action is in response to applicant’s communication filed on 9/7/21.  
Claims 1, 3-27 and 29-30 are pending in this application. 
Claims 10, 12, 14-15, 17, 19, 21, 24, 27 and 30 remain withdrawn from consideration being drawn to the non-elected invention.  
As a result, claims 1, 3-9, 11, 13, 16, 18, 20, 22-23, 25-26 and 29 are being examined in this Office Action.

Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-9, 11, 13, 16, 18, 20, 22-23, 25-26 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoveyda et al. (US 20170298070, pub Oct. 19, 2017), in view of Gould (Int. J. Pharmaceutics, 1986, (33), 201).
Applicant Claims
The instant claims are drawn to a pharmaceutically acceptable salt of (4- fluorophenyl) [(8R)-8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)- 5,6-dihydro[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl]methanone, wherein the salt is a hydrochloride, a hydrobromide, a sulfate, a p-toluenesulfonate, a methanesulfonate, or a benzenesulfonate salt.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Hoveyda et al. teaches applicant’s (4- fluorophenyl) [(8R)-8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)- 5,6-dihydro[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl]methanone, as shown below, 

    PNG
    media_image1.png
    166
    360
    media_image1.png
    Greyscale

Hoveyda et al. also exemplifies a chloride salt in their experimental (paragraph 250).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hoveyda et al. is deficient in the sense that it does not teach applicant’s particular salts, e.g. chloride (hydrochloride) salt form of the compound in claim 1.
Gould teaches pharmaceutical salts with desirable physicochemical characteristics, such as melting point, aqueous solubility, dissolution rate, stability and hydrophobicity. Such salts are hydrochloride, hydrobromide, sulfate, toluenesulfonate, methansulfonate, benzenesulfonate, hydroxynaphthoate, etc. Gould teaches “salt formation provides a means of altering the physiochemical and resultant biological characteristics of a drug without modifying its chemical structure.” Gould also teaches “because of simple availability and physiological reasons, the monoprotic hydrochlorides have been by far the most frequent (40%) choice of the available anionic salt-forming species. Thus, there is clear precedent, and an overwhelming argument on many grounds to immediately progress to the hydrochloride salt and evaluate 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to form pharmaceutical salts and crystals of (4-fluorophenyl) [(8R)-8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)- 5,6-dihydro[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl]methanone, particularly the hydrochloride salt form, in order to optimize desirable physicochemical characteristics, such as melting point, aqueous solubility, dissolution rate, stability and hydrophobicity. Forming crystals and salts of medicaments with well-known pharmaceutical salts, such as the hydrochloride (chloride) salt form, is a routine and an obvious optimization, especially since Hoyveda et al. already teaches the generality of salt forms of the compound in claim 1. Gould specifically teaches that “salt formation provides a means of altering the physiochemical and resultant biological characteristics of a drug” and that “there is clear precedent, and an overwhelming argument on many grounds to immediately progress to the hydrochloride salt” form. Thus Gould provides the motivation to optimize Hoveyda et al.’s salt form of 4- fluorophenyl) [(8R)-8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)- 5,6-dihydro[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl]methanone to form specifically the hydrochloride salt, which is the most common of the physiological salts.
Note the intended use of the compound, salt and composition for treating a NK3 disease is not accorded patentable weight.  

Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument that Gould does not disclose applicant’s compound in claim 1, that Gould teaches compounds of very different structure than the compound in claim 1 and that Gould teaches the unpredictability of salt selection, with some hydrochloride salt compounds having lower solubility in salt form.
The examiner responds by stating that Hoyveda et al. was used to teach salt forms of the compound in claim 1. Gould was then used to teach the benefits of forming specific salt forms of the compound of claim 1, specifically the hydrochloride salt form. The obviousness rejection was based on a combination of references, not on the references individually.  The examiner maintains that it would be obvious to combine the references, particularly in light that  
The Examiner also points to the Supreme Court decision in KSR Int'l Co. v. Teleflex, Inc., 82 U.S.P.Q.2d 1385, 1396 (2007), which states that any one reference does not have to explicitly teach the invention, but that the combined teaching of references for one of ordinary skill in the art may teach a particular disclosure.
Additionally, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the Examiner 
Furthermore, Gould is a general teaching for salt formation of drugs, of which the compound of in claim 1 is an example. Formation of the most common salt form for drugs, the hydrochloride salt form, is an obvious optimization step.
Forming crystals and salts of medicaments with well-known pharmaceutical salts, such as the hydrochloride (chloride) salt form, is a routine and an obvious optimization, absent evidence to the contrary. Gould specifically teaches that “salt formation provides a means of altering the physiochemical and resultant biological characteristics of a drug” and that “there is clear precedent, and an overwhelming argument on many grounds to immediately progress to the hydrochloride salt” form. Thus Gould provides the motivation to optimize Hoveyda et al.’s salt form of 4- fluorophenyl) [(8R)-8-methyl-3-(3-methyl-1,2,4-thiadiazol-5-yl)- 5,6-dihydro[1,2,4]triazolo[4,3-a]pyrazin-7(8H)-yl]methanone to form specifically the hydrochloride salt, which is the most common of the physiological salts. Salt formation of drugs can optimize desirable physicochemical characteristics, such as melting point, aqueous solubility, dissolution rate, stability and hydrophobicity and would be obvious, especially since Hoyveda et al. already teaches the generality of salt forms of the compound in claim 1.
Conclusion
No claim is allowed.
	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658